FILED
                            NOT FOR PUBLICATION                             FEB 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TRAVON THOMPSON,                                 No. 12-55277

               Plaintiff - Appellant,            D.C. No. 5:11-cv-01535-MMM-
                                                 MLG
  v.

RON HOOPS, Sheriff,                              MEMORANDUM*

               Defendant,

  and

D. BOLOT, Facility Administrator; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                   Margaret M. Morrow, District Judge, Presiding

                            Submitted February 11, 2013**

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Travon Thompson appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging access-to-courts, equal protection,

due process, and free exercise claims arising during his pretrial detention. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington,

152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm in part, vacate in part, and

remand.

      The district court properly dismissed Thompson’s access-to-courts claim

because Thompson failed to allege actual injury. See Lewis v. Casey, 518 U.S.

343, 348-49 (1996) (access-to-courts claim requires actual prejudice to

contemplated or existing litigation, such as inability to meet a filing deadline or to

present a claim).

      The district court properly dismissed Thompson’s equal protection claim

because Thompson failed to allege facts demonstrating that defendants acted with

the intent to discriminate against him on the basis of his membership in a protected

class. See Thornton v. City of St. Helens, 425 F.3d 1158, 1166-67 (9th Cir. 2005)

(explaining requirements for stating an equal protection claim).

      The district court properly dismissed Thompson’s due process claim because

Thompson failed to allege facts showing that his limited access to the common


                                           2                                     12-55277
room amounted to punishment. See Bell v. Wolfish, 441 U.S. 520, 536-37 (1979)

(pretrial detainees may be subjected “to the restrictions and conditions of the

detention facility so long as those conditions and restrictions do not amount to

punishment, or otherwise violate the Constitution”); Clouthier v County of Contra

Costa, 591 F.3d 1232, 1242 (9th Cir. 2010) (“The key question in determining

whether particular restrictions and conditions accompanying pretrial detention

amount to punishment in the constitutional sense of that word, is whether the

restrictions evince a punitive purpose or intent.” (citation and internal quotation

marks omitted)).

         However, dismissal of Thompson’s free exercise claim was improper. In its

order filed on November 10, 2011, the district court determined that Thompson’s

First Amended Complaint stated a cognizable free exercise claim, and informed

Thompson that, if his Second Amended Complaint failed properly to plead any

other causes of action, it would serve defendants Henning and Bolot with the free

exercise claim. Accordingly, we vacate and remand to allow the district court to

do so.

         Thompson’s second motion for appointment of counsel is denied.

         AFFIRMED in part, VACATED in part, and REMANDED.




                                           3                                      12-55277